Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161262(49)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JODY POHLMAN,                                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
           Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                   SC: 161262                                          Justices

  v                                                                COA: 344121
                                                                   Oakland CC: 2017-853588-DO
  JAMES G. POHLMAN,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Family Law Council of the State
  Bar of Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on July 16, 2020 is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 30, 2020

                                                                              Clerk